Mr. Justice Lacey delivered the opinion oe the Court. This is the sam.e kind of a bill as the one in the case ¡No. 3017, of Edward Granger against the same appellees, and depends upon the same evidence taken in that case. The decree of the court below is the same. The opinion of this court in this case will be the same as in that case and the decision of this court the same. The decree in this case will therefore be reversed and the cause remanded with directions to the court below to grant the relief prayed for in the bill; that is, that the old notes be canceled which are set out and described in the bill, and that the mortgage be held as security for the new notes executed to appellees and described in the bill, and that the costs of this court and those of the court below be adjudged against appellees. ¡Reversed and remanded.